Title: To George Washington from Jonathan Trumbull, Sr., 17 July 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Dear Sir
                     Lebanon 17th July 1781.
                  
                  Since my last to Your Excellency, I have received a letter from General Parsons dated 10th instant, filled with severe remarks and reflections on our legislature—copy thereof, with my answers, is enclosed.
                  I wish to do the things that make for peace with both officers and men of the Connecticut line of the army, consisting of our own people raised for defending and securing the rights & liberties of the whole, embarked in the same common cause, and to return to citizens again when the contest with the British King and Ministry is ended, to prevent if possible, discord and division so very dangerous in our situation, and hazardous to our present operations.  Surely the officers do not desire to inflame the soldiery with apprehensions that the Assembly deny them that justice which was done them the last year, with which they were satisfied, when the Committee from the line know the whole accounts of pay and wages were gone through and ready to be closed on the same principles, and that nothing remained in question but only the detained rations of the officers—This was not agitated—till it became time for the Committee to return to their duty; when there was scarcely time for the members of so numerous a body to deliberate on the subject—Eight pence half penny ⅌ Ration was offered from 1st April 1780—Many were of opinion that by the time of payment that rate would be more than sufficient for the same—others proposed to secure a specific payment—as to what was due before that 1st April 1780, it naturally lay open for the direction of the Honble Congress—In the midst of these deliberations the Committee left us unexpectedly—I observe no design to deny justice to the officers, to the soldiery there could be none—The accounts were fully agreed, prepared, and ready to be closed—I choose to forbear any recrimination—Yet suffer me to inquire—why the Committee from the Line did not bring on the settlement for detained rations earlier—they knew it must require time of deliberation, when they well knew the principles for settlement of pay & wages were agreed on the last year—do they mean to press for more than justice from the necessity of their present services, and the fears of fatal consequences if denied?  The whole Line know and ought to consider their pay and wages are secured in full ratio, while depreciation operates as a heavy tax upon the rest of the people.  The officers may likewise consider that their pay was raised by Congress 50 pr Cent above what the State agreed with them for—The maxim adopted by the Enemy is that old one of divide et impere—will we suffer avarice to divide and ruin us & our cause, and give them opportunity to exult and triumph over us.
                  Providence hath, and doth smile propitiously upon us, and calls aloud for union, vigorous exertions, patience & perseverance, and to endure hardship as good Soldiers, that the end may be peace—Justice & peace side together in the same chariot—It will be my constant endeavour that peace may be obtained on just and honorable terms; and that justice be done to them who jeopard their lives in the high places of the field, in defence of, and to secure the blessings of freedom for ourselves and posterity.
                  I wrote yesterday to the Treasurer to inform me this week what sum of hard money is and can be immediately collected for the army, which shall be sent forward without delay.
                  The measures directed, and orders given for raising and marching our troops to the army, are now diligently carrying into execution.  I have the Honor to be with every Sentiment of Esteem & Consideration Your Excellencys Most Obedient hble Servant
                  
                     Jonth; Trumbull
                     
                  
                Enclosure
                                    
                     Sir
                        
                        Camp near Dobbs’s Ferry 10th July 1781.
                     
                     Your Excellency’s letter of last February—assuring me of a very speedy supply of money for the troops—similar assurances given by the Council in March and April, and Your Excellency’s direction to promise them a months pay in solid Coin by the first of this month have been communicated to the line from time to time—but to this time promises are all they have received, and they believe ’tis all they will receive—more than fifteen months have elapsed without their receiving a farthing of pay, or any other satisfaction for their services, and they think themselves worse than neglected—I have reason to fear very unhappy consequences will very speedily result from this neglect, and the refusal of the legislature to adjust their accounts, and even at this hour I fully believe nothing retains a great proportion of your officers, but an expectation of a very speedy answer to the general’s letter wrote Your Excellency on the subject of the denial to settle with your army.  I can in no measure hold myself answerable for the fidelity of your troops under the repeated disappointments they have met with—Justice to my country and myself require me to be explicit in noticing the Council of the probable consequences of their neglect, ’tis their duty to prevent the fatal effects which will probably flow from a denial of justice, and ’tis mine to be importunate to procure that justice which your army have a right to expect and demand—in which case let consequences ever so fatal follow their neglect, I stand justified—Every other State have done much towards satisfying the just demands of their troops, and Connecticut, the best able of any State in the Union, have done nothing.  I must intreat Your Excellency to enable me to give them some satisfaction, as to further promises I can make them none, the very many I have been directed by the Council to make have already rendered my assurances of little avail, and ’tis unjust for me to make another essay to quiet them in that way.  I shall make trial to quiet their minds, untill there is time to have an answer to this letter, at which period, without money or an answer, I must submit to whatever effects flow from the neglect of the State to do justice.  I am, with great Esteem Your Excellency’s Obedient Servant
                     
                        Saml H. Parsons
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Lebanon 16th July 1781.
                     
                     Your letter of the 10th instant is before me.  The letter you refer to from General Washington I have received & answered.  You doubtless have by this time, or very soon will be favored with a copy of that, which will serve in general as an answer to yours under consideration.  Some particular remarks however may be both necessary and useful in so critical a period as the present—In your letter to General Washington, and yours to me, you charge the legislature of this State with refusing to settle and adjust the accounts of the army, and with denying them justice, and say they do not believe they shall ever have any thing from the public but promises, and that you cannot hold yourself answerable for the fatal consequences that may follow from the conduct of our assembly.  The assembly do not consider you as any further answerable than faithfully to perform and fulfill the trust reposed in you, an essential part of which is making a fair and just representation both to the public and the army, in all matters that concern your office, the good of the public, and the peace of the army.  It appears to me and my Council that you are too severe in your remarks, and that a candid attention to what the assembly have done and are doing to raise money for the army—and the exertions people at home are making for that purpose—the extream difficulty of collecting hard money just when the people are called on to recruit the army at so great an expence; and further, that it is a fact that the assembly have complied with all the army requested in point of justice in settlement, excepting actual payment, and a trifling dispute relative to the detained rations of some of the officers, in which the army as such, that is the soldiery, have no interest, for which rations the assembly allowed 8 1/2 except for the time Congress made allowance from time to time as they thought fit—subject to such further allowance as may appear to them reasonable—and every thing proper for the assembly to have done, might have been settled, had not the officers refused—it appears to me if you attend to these facts, you will see that your complaints are not well founded, and that if you make the same representations to the army as you do to us, they must be extremely dangerous.  It is not necessary to make any more promises, as I have no doubt the money proposed will soon be sent forward, as every possible exertion is making for that purpose.  I am also persuaded there is no just ground to fear but the assembly will ever be disposed to do strict justice to the army, and all circumstances considered—it is undoubtedly the duty of every officer in the army to exert himself in this critical situation of our affairs to quiet the army, by representing to them, that notwithstanding the many hardships and disappointments they meet with, the assembly and people at home have not only an affecting sense of these distresses but are exerting themselves to their utmost to provide reliefs and that as our medium is now likely to be certain, we may reasonably hope that our public affairs will soon wear a better face—As these are undoubted realities, I doubt not but the officers will endeavour to make the whole army realize them—We are all embarked in the same cause—our interest can be but one, and I doubt not but that by the blessing of God our joint exertions will soon procure us a happy peace.  I am, with Esteem & Regard Sir Your Obedient hble Servant
                     
                        J; T——ll
                     
                     
                        Copy
                     
                  
                  
               